Judgment, Supreme Court, New York County (A. Kirke Bartley, J.) rendered May 9, 2006, convicting defendant, after a jury trial, of assault in the first degree and burglary in the first degree, and sentencing her to concurrent terms of eight years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of the victim’s alleged delay in accusing defendant of being one of her assailants. Concur— Saxe, J.E, Nardelli, Buckley, Moskowitz and Renwick, JJ.